DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4, 7, 9-11 and 13-20 in the reply filed on 09 December 2021 is acknowledged.  The traversal is on the ground(s) that for related product inventions, the inventions are distinct if: (A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; (B) the inventions as claimed are not obvious variants; AND  (C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Applicants note that, if the search and examination of all the claims in an application may be made without serious burden, then the examiner must examine them on the merits. MPEP 803. Here, Applicants submit that the search and examination of all the claims may be made without serious burden. This is not found persuasive because the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. For example claims 9 and 10 recite wherein the circuit area further includes an internal dummy active region, 5the circuit active regions are isolated from direct contact with each other in the first horizontal direction, the circuit active regions include a first circuit active region and a second circuit active region isolated from direct contact with each other by a distance greater than an allowable distance range, among the circuit active regions arranged in the first 
In addition, there is a burden of search and the burden is shown by one of the following:   a) each invention can be shown to have formed a separate subject for inventive effort even though the two inventions are classified together. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search, b) where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s).  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.  The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. KR 20120004774.

    PNG
    media_image1.png
    454
    720
    media_image1.png
    Greyscale

	Regarding claim 1, Park et al. Fig. 3 discloses a semiconductor device, comprising: 
a first external dummy area 320; 
a second external dummy area 320; and 
a circuit area 310 between the first external dummy area and the second external dummy area, wherein the circuit area includes circuit active regions 302 and circuit gate lines 301, 
wherein the first external dummy area 320 includes a first external dummy active region 321A and first external dummy gate lines 322 overlapping the first external dummy active region in a vertical direction, the first external dummy gate lines 322 isolated from direct contact with the circuit gate lines 301, 

wherein the circuit active regions 302 are between the first external dummy active region 321A and the second external dummy active region 321A, and the circuit active regions include 2a first plurality of circuit active regions 311 extending sequentially in the first horizontal direction, and a second plurality of circuit active regions 311 extending sequentially in a second horizontal direction perpendicular to the first horizontal direction.  

    PNG
    media_image2.png
    454
    720
    media_image2.png
    Greyscale


Regarding claim 16, Park et al. Fig. 3 (annotated above) discloses the semiconductor device of claim 1, wherein at least one external dummy active region 2DAR of the first external dummy active region or the second external dummy active region extends farther in the first horizontal direction than an end of a circuit active region CAR that is a last circuit active region among the circuit active regions extending sequentially in the first horizontal direction.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 1 above, and further in view of Oh et al. US 2019/0051600.
Regarding claim 11, Park et al. discloses the semiconductor device of claim 1, wherein via 303 on the circuit source/drain region on the circuit active regions. Park et al. does not disclose a contact plug and circuit wiring on the circuit region, or a dummy wiring in the first external dummy area. 
Oh et al. teaches a semiconductor device with contact plugs and wirings in the circuit and dummy regions. Therefore, it would have been obvious to modify the semiconductor device of Park et al. with the semiconductor device of Oh et al. for the purpose of optimizing an improving the arrangement of contact plugs in a highly integrated semiconductor device as taught by Oh [0003].
Regarding claim 13, Park et al. discloses the semiconductor device of claim 1, wherein via 303 on the circuit source/drain region on the circuit active regions. Park et al. does not disclose a contact plug and circuit wiring on the circuit region, or a dummy .

Allowable Subject Matter
Claims 2, 3, 4, 7, 9, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
	17. (Original) A semiconductor device, comprising: a circuit area; an external dummy area adjacent the circuit area; and a gate cut insulation region between the circuit area and the external dummy area, wherein the external dummy area includes an external dummy active region and external dummy gate lines overlapping the external dummy active region in a vertical direction, wherein the circuit area includes circuit active regions facing the external dummy active region and extending sequentially in a first horizontal direction, and circuit gate lines overlapping the circuit active regions in the vertical direction, wherein the external dummy active region has a linear shape extending in the first horizontal direction, or a shape including active portions isolated 
	19. (Original) A semiconductor device, comprising: a circuit area; and an external dummy area adjacent to the circuit area, wherein the external dummy area includes an external dummy active region extending in a first horizontal direction, and 11external dummy gate lines overlapping the external dummy active region in a vertical direction and extending in a second horizontal direction perpendicular to the first horizontal direction, wherein the circuit area includes circuit active regions facing the external dummy active region and extending sequentially in the first horizontal direction, and circuit gate lines overlapping the circuit active regions in the vertical direction and extending in parallel in the second horizontal direction, wherein the external dummy active region has a linear shape extending in the first horizontal direction, or a shape including active portions isolated from direct contact with each other and extending sequentially in the first horizontal direction, wherein the circuit active regions include a first side circuit active region and a second side circuit active region, the first side circuit active region and the second side circuit active region both adjacent to the external dummy active region, wherein a distance between the external dummy active region and the first side circuit active region is less than a distance between the external dummy active region and the second side circuit active region, and wherein other circuit active regions of the circuit active regions are not between the external dummy active .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898